DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Amendments and Remarks” filed on 08/27/2021 has been considered.    
	Claims 17, 19, 22, 24, 26, and 29 are amended. 
	Claims 1-16, 20, and 21 have been previously cancelled.  
	Claims 37 and 38 are new.  
	Claims 17-19 and 22-38 are pending in this application and an action on the merits follows.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 17-19, 22-27 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst et al. (U.S. 20140108235 A1, hereinafter Chelst) in view of James et al. (US 20160267448 A1, hereinafter James).
	Regarding claim 17, Chelst disclose a computing device, comprising: 
	a communication device configured to communicate with a group payment system; an input device; a display device; a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising: -  ¶¶27-28, 41-46, 80 and figures 1-10;
	receiving, via the input device, a specification of financial contributions for a group payment event, the specification additionally including a first message and a second message; in response to receiving the specification of the financial contributions, electronically transmitting the specification of the financial contributions to a group payment system and modifying an interface to display the specification of the financial contributions alongside the first message and the second message. - ¶¶28, 31-36, 53-67, 80 and figures 1-10 - a member may select a ROC; system 102 may prompt a group member [the member that selected, such as members A or B that may select] selecting a ROC to provide a proportion owed toward a shared financial obligation [a specification of financial contributions]; system 102 prompts a group member to accept or decline (see interface of figure 8) the proportion selected by another member, noting that ¶ 35 teaches an interface modification of a proportion owed by one or more group members; Examiner notes that, e.g., Figure 8 teaches a “first” and “second” message, i.e., a message that Sid has selected a maintenance charge to be divided equally among three people and the second message of whether the receiver accepts or declines; see additionally ¶ 60 teaching that invitations to join may be transmitted by message;
	detecting a direct payment between a first user associated with the computing device and a second user associated with a second computing device (see, e.g., at least ¶32-33 teaching member A settling a payment and continually updating the transaction history based on the history of payments; see further ¶ 50 teaching keeping track of the payments made by detection of payments from a remote server; see additionally ¶ 125 teaching payment processors processing payments or ¶ 109 teaching payment networks that accommodate transactions for credits cards working with the group payment system; see also ¶ 71 teaching authenticating the user’s account by swiping a transaction instrument to agree to settle the transaction); 
	in response to detecting the direct payment, transmitting, to the group payment system, a notification of the direct payment between the first user associated with the computing device to the second user associated with the second computing device (see, e.g., Figures 9-11 teaching exemplary interfaces showing different group charges and who has paid what or owes what, noting that ¶ 49 teaches that the module tracks transaction history; see further ¶ 54 teaching that a notification associated with the record of charge may be transmitted to a member in response to a transaction; see additionally ¶ 68 teaching sending a notification message when it is time to transfer funds); 
receiving, from the group payment system, a specification of revised financial contributions, generated based on the notification of the direct payment see, e.g., Figures 9-11 teaching exemplary interfaces showing different group charges and who has paid what or owes ; and
	in response to receiving the specification of the revised financial contributions, [display a plurality of shared financial obligations] Chelst discloses - ¶¶28, 31-36, 53-67, 80 and figures 1-10 -  – loop - Payment settlement system 102 may continue to recalculate a settlement amount until all or a portion of group members accept the settlement amount; may allocate funds corresponding to one or more settlement amounts to one or more appropriate group members (step 314). ¶66 - calculate one or more settlement amounts based on inputs provided by one or more group members. For example, with reference now to FIG. 9, a plurality of shared financial obligations 902-912 are shown displayed by an interface 900, which may be accessible to one or more group members
Although Chelst discloses at least system 102 prompts a group member to accept or decline (see interface of figure 8) the proportion selected by another member, payment settlement system 102 may continue to recalculate a settlement amount until all or a portion of group members accept the settlement amount, and the displayed of the plurality of shred financial contribution (see figure 9) - ¶¶28, 31-36, 53-67, 80 and figures 1-10; Chelst does not explicitly disclose “modifying the interface to replace the specification of the financial contributions with the specification of the revised financial contributions.” James discloses: ¶¶44, 82-86 and figures 1, 14-18 – the “Split Single Item Evenly” icon may be selected first, followed displays the new amount for each check; after each item in the final combined accounting has been assigned to one or more of the three simulated checks, each friend may review his or her own simulated check, or others' checks, in detail, as shown in FIGS. 14 and 15. FIGS. 14 and 15 transmits a signal to the other customer devices; if a change is desired for one of the simulated checks, for example one or more items were erroneously assigned to one of the simulated checks, the mistaken item may be removed from the simulated check…items may be transferred from one simulated check to another directly…as a result of this process, the totals of each of the affected checks is modified to reflect the removal and addition to the checks, respectively, and the unique identifier modified on the consolidated accounting to reflect the change.;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Chelst to include the above limitations as taught by James, in order to avoid the problems typically associated with check splitting, (see: James, ¶7).
	Regarding claim 18, Chelst discloses:
	the operations further comprising: receiving, via the input device, transaction information for a purchase related to the group payment event;  Chelst - ¶¶28, 31-36, 53-67, 80 and figures 1-10; however, James discloses in response to receiving the transaction information, electronically transmitting the transaction information to the group payment system and modifying the interface to reflect the transaction information.  ¶44, 49-50; also see figure 7-22 ¶¶72-100;
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 19, Chelst discloses:  
	subsequent to receiving the specification of the financial contributions, polling a plurality of other devices associated with the group payment event on whether to revise the specification of financial contributions see, e.g., ¶ 65 and Figure 8 teaching a dialog box presented to each group member with an option to accept or decline, which may prompt the group member to enter one or more revised proportions; 
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 22, the combination discloses: 
James discloses ¶44, 49-50; also see figure 7-22 ¶¶72-100 to display, based on the transaction information, financial contributions of each user of the group payment event.  Chelst - ¶¶28, 31-36, 53-67, 80 and figures 1-10
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
This limitations are interpreted as intended result and/or intended use language which do not have patentable weight.	
Regarding claim 23, Chelst discloses: 
	wherein the financial contributions of each user are displayed relative to a target contribution.  – figure 9, see at least ¶¶28, 31-36, 53-67, 80 and figures 1-10
	This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.	
	Regarding claim 24, Chelst discloses the transaction information; – figures 9-11, see at least ¶¶28, 31-36, 53-80 and figures 1-10; Davis further discloses wherein…comprises an electronic funds transfer from a financial service account.  - ¶¶55-57, 68, 194-202 and figures 1, 2, 4B-4O - Payment Network; “a payment network 115 communicatively coupled with the server device(s) 108 via the network 105”; “the server device(s) 108 can communicate with the payment network 115 to coordinate a transaction that facilitates the payment between the users (i.e., their accounts).”;
This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
	Regarding claim 25, Davis further discloses wherein the electronic funds transfer is facilitated by a third-party system communicatively coupled to the group payment system and the financial service account.  - ¶¶55-57, 68, 194-202 and figures 1, 2, 4B-4O - Payment Network; “a payment network 115 communicatively coupled with the server device(s) 108 via the network 105”; “the server device(s) 108 can communicate with the payment network 115 to coordinate a transaction that facilitates the payment between the users (i.e., their accounts).”;
This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
Regarding claim 26, Chelst discloses: 
	wherein the request for the group payment event further comprises a name of the group payment event, a closing date of the group payment event, a budget for the group payment event, and one or more guests to be added to the group payment event.  – see at least ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 27, Chelst discloses wherein the second message further comprises a notification from the group payment system that invitations were sent to invite one or more guests to the group payment event – a notification that the invitations has been sent to one or more guest view by the guest see figure 5  - ¶¶28, 31-36, 53-80 and figures 1-10;	
	This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
	Regarding claim 33, Chelst discloses:
receiving, from the group payment system, a notification that one or more guests of the group payment system have submitted financial contributions to the group payment event.  Figure 10 - ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 34, Chelst discloses:
	wherein the second message further comprises interface data to generate a display comprising fields to input guest information and Figure 4 - ¶¶28, 31-36, 53-80 and figures 1-10; however, James discloses a method of payment.  ¶90 and figure 23 – payment method
	This limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 35, Chelst discloses:
	further comprising: receiving, from the group payment, system interface data for displaying financial contributions of all guests of the group payment event, wherein the financial contributions are displayed relative to the specification of financial contributions for the group payment event.  ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 36, Chelst discloses: 
	receiving, from the group payment system, interface data for displaying financial contributions of each guest of the group payment event, wherein the financial contributions of each guest are displayed relative to each guest's proportion of the specification of financial contributions for the group payment event. ¶¶28, 31-36, 53-80 and figures 1-10;
Regarding claim 37, this is rejected under the same rationale as Claim 17.  This claim recites a method that performs the same steps as recited in Claim 17 and thus the rejection of Claim 17 is incorporated herein.  
Regarding claim 38, this is rejected under the same rationale as Claim 19.  This claim recites a method that performs the same steps as recited in Claim 19 and thus the rejection of Claim 19 is incorporated herein.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst, James, and Davis, and further in view of Osborne et al. (US 20150242881 A1, hereinafter Osborne).
	Regarding claim 28, Chelst discloses the second and the first message, “the group payment system” - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5  - ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose wherein the second message further comprises a notification from the group payment system that one or more guests have joined the group payment event in response to the first message. but Osborne discloses ¶52 - The payment processing server can then send the invitation to the second merchant; ¶53 - the invitation may include a link that causes a web page to open on the second merchant's device; ¶54 - If the second merchant chooses to accept an invitation to join the group of merchants, the payment processing server may receive an affirmative response from the second device of the merchant. Once the accepted invitation is received by the server, the server can associate the second merchant with the group of merchants.
the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
	Regarding claims 29 and 30, Chelst discloses the first message, interface for joining the group payment event” - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5  - ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose wherein the first message further comprises a hyperlink that retrieves an interface.  but Osborne discloses - ¶52 -  the invitation may include a link that causes a web page to open on the second merchant's device;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
	Regarding claim 31, Chelst discloses:
	receiving, via the input device, inputs to generate an invitation request to invite one or more guests to the group payment event; electronically transmitting the invitation request to the group payment system; - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5 ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose and receiving, from the group payment system, a notification that a third message was sent to one or more guest communication devices associated with the one or more guests of the group payment system, the third message including a link to join the group payment event.  but Osborne discloses ¶52 - The payment processing server can then send the invitation to the second merchant; ¶53 - the invitation may include a link that causes a web ¶54 - If the second merchant chooses to accept an invitation to join the group of merchants, the payment processing server may receive an affirmative response from the second device of the merchant. Once the accepted invitation is received by the server, the server can associate the second merchant with the group of merchants.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
Regarding claim 32, Chelst discloses at least user devices 104-108, the web clients of device 104-108 that display interface such as interfaces of figures 4-10 interface, see rejection above. ¶¶28, 31-36, 53-80 and figures 1-10; Davis further teaches further comprising: receiving, via the input device, inputs to generate a group message to the one or more guests of the group payment event; electronically transmitting the group message to the group payment system; and receiving, from the group payment system, a notification that the group message was sent to one or more guest communication devices associated with the one or more guests of the group payment system to display the group message. ¶¶55-57, 68, 156-164, 194-202;

Response to Arguments
	Applicant’s arguments submitted 08/27/2021 have been fully considered, but are moot in view of the new citations to Chelst necessitated by Applicant’s amendments.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627